 In the Matter of SMITH AG-UCIILTIIRAL CHEMICAL COMPANY, EM-PLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT& AGRICULTURAL IMPLEMENT WORKERS OFAMERICA (UAW-CIO),PETITIONERCase No. 7-RC-617.-Decided October 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Herman Coren-man, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock andGray].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All employees of the Employer's Saginaw, Michigan, plant includ-ing the plant janitor, but excluding office and clerical employees, officejanitress, watchmen, foremen, and supervisory employees as definedin the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, ui ider the direction and super-86 N. L.R. B., No. 61.446 SMITH AGRICULTURAL CHEMICAL COMPANY447vision of the Regional Director for the Region inwhichthis case washeard, and subject to Sections 203.61 and203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriatein paragraphnumbered 4, above, who wereemployed during the pay-roll period ofJuly7, 1949,1 including em-ployees who did not work during saidpay-rollperiod because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or beendischargedfor cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether ornot they desireto be represented, forpurposes of collective bargaining,by International Union, UnitedAutomobile, Aircraft& Agricultural ImplementWorkers ofAmerica(UAW-C10).'The pay-roll date herein is adopted in accordance with the stipulation of the parties.